EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The terminal disclaimer of May 24, 2021 has been APPROVED.

The after-final amendment of June 2, 2021 has been ENTERED.

It is noted that claims 5, 6, and 15-18 stand CANCELLED.

The drawings of December 3, 2018 are hereby accepted as FORMAL.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



On page 11 of the specification, in paragraph [0037] at line 18, delete “Blu-ray” and insert –BLU-RAY®, a trademark of Sony Corporation,-- therefor.

On page 11 of the specification, in paragraph [0038] at line 7, delete “Blu-ray” and insert –BLU-RAY®, a trademark of Sony Corporation,-- therefor.

On page 19 of the specification, in paragraph [0062] at line 3, delete “Blu-ray” and insert –BLU-RAY®, a trademark of Sony Corporation,-- therefor.

In that the examiner’s amendment above merely makes minor, editorial changes to the specification that are necessary to prepare this application for printing as a patent, no authorization was sought from Applicant.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The text of independent claim 1 as amended is as follows:
“1. (Currently amended) A method comprising: inputting reference signal samples and reflected signal samples; band-pass filtering the reference signal samples to generate band-pass reference signal samples; band-pass filtering the reflected signal samples to generate band-pass reflected signal samples; generating a first correlation based on the reference signal samples and the reflected signal samples; correlating the band-pass reference signal samples with the band-pass reflected signal samples to generate a second correlation; and determining a distance to a target based on the first correlation and the second correlation.”  (Bold added).
Looking, first, to independent claim 1, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 2-4 and 7-10 depends ultimately from allowable, independent claim 1, each of dependent claims 2-4 and 7-10 is allowable for, at least, the reasons for which independent claim 1 is allowable.
The text of independent claim 11 as amended is as follows:
“11. (Currently amended) An apparatus comprising: receiver circuitry including a low-pass filter; analog front end circuitry coupled to the receiver circuitry, the analog front end circuitry including analog-to-digital circuitry; a processor coupled to the analog front end circuitry; and a memory coupled to the processor and storing executable instructions to cause the processor to: high-pass filter , the low-pass reference signal samples generated by the analog- to-digital circuitry from a reference signal received and low-pass filtered by the receiver, and the low-pass reflected signal samples generated by the analog-to-digital circuitry from the reference siqnal reflected off a tarqet and then received and low-pass filtered by the receiver; generate a first correlation based on the low-pass reference signal samples and the low-pass reflected signal samples; correlate the band-pass reference signal samples with the band-pass reflected signal samples to generate a second correlation; and determine a distance to the target based on the first correlation and the second correlation.”  (Bold added).
As for independent claim 11 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 12-14 and 19 depends ultimately from allowable, independent claim 11, each of dependent claims 12-14 and 19 is allowable for, at least, the reasons for which independent claim 11 is allowable.
The text of independent claim 21 as newly-amended is as follows:
“21. (Currently amended) A non-transitory computer readable medium storing instructions that are executable by a processor to cause the processor to perform a method comprising: inputting reference signal samples and reflected signal samples; band-pass filtering the reference signal samples to generate band-pass reference signal samples; band-pass filtering the reflected signal samples to generate band-pass reflected signal samples; generating a first correlation based on the reference signal samples and the reflected signal samples; correlating the band-pass reference signal samples with the band-pass reflected signal samples to generate a second correlation; and determining a distance to a target based on the first correlation and the second correlation.”  (Bold added).
With respect to independent claim 21 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 22-26 depends ultimately from allowable, independent claim 21, each of dependent claims 22-26 is allowable for, at least, the reasons for which independent claim 21 is allowable.
The approved terminal disclaimer of May 24, 2021 has overcome the double patenting rejections in the final office action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.